OPINION.
Smith:
The taxpayer contends that depreciation should be computed at the rate of 2 per cent on brick buildings and at 4 per cent *77on frame dwellings. No evidence, aside from tbe revenue agent’s report, was introduced at the hearing as to the cost or book value of the brick buildings or of the frame dwellings. The revenue agent’s report shows that the “ mill ” had a book value at J anuary 1, 1918, of $62,955, and the “village” a book value of $32,355.73. It is understood that the former amount refers to the book value of the brick buildings and the latter amount the book value of the frame dwellings. The depreciation reserve set up for all depreciable assets-was $173,072.50. The revenue agent states that “ the mill and the-village are mixed in the book account but the mill approximately is-twice as valuable as the village as to original cost.” He adjusted the book value of the “mill” and “village” at $93,117.70 and reduced the reserve for depreciation as a liability from $173,072.50 to $126,433.02. Although the rates for depreciation contended for by the taxpayer appear to be reasonable, we have no basis for the determination of the amount of depreciation by use of such rates. If it be assumed that the depreciated cost of the brick buildings and of the frame dwellings was substantially the amounts reported on the asset side of the balance sheet at January 1, 1918, a combined rate of 2% per cent for buildings would appear to amount to approximately as much as the rates of 2 per cent on brick buildings and 4 per cent on frame dwellings contended for by the taxpayer. It is observed that the Commissioner has allowed an amount for depreciation in excess of the amount originally claimed by the taxpayer, and we are of the opinion that the evidence does not warrant an allowance for depreciation in excess of that determined by the Commissioner.